MOON, Chief Judge,
dissenting.
I respectfully dissent because the majority opinion in effect holds that a trial court was required to accept the opinion of *13an expert witness. That holding I believe to be without precedent and contrary to Virginia law. It is the law of Virginia that in determining the weight to be given the testimony of an expert witness, the fact finder may consider the basis for the expert’s opinion. Gilbert v. Summers, 240 Va. 155, 393 S.E.2d 213 (1990). In this case there was substantial reason for the trial judge not to be persuaded by the experts’ testimony.
Daniel T. Street had the burden of proving that a change of circumstances justified a reduction in his child support payments. Within four weeks of the unfavorable support decision, Street permanently closed a business that had more than $1,300,000 in sales and netted Street an income of more than $80,000 in 1994. Two months after closing his business, Street filed his petition for modification. His expert testified that his ADD was such that “there is no way on earth Mr. Street could run a business now, or I suspect ever....” This opinion is belied by the fact that for twenty years Street had conducted a business out of which in the preceding year he had taken considerable income. A court determined on May 18, 1995 that the business had a value of approximately $160,000 and that Street’s income was $73,000. Mr. Street shut down his business and did not work very much thereafter. Street testified that when he was not working he was getting the children off to school. These were not his children but the children of his girlfriend with whom he had lived since shortly after leaving his wife.
The court had a right to question the motives and conduct of Mr. Street. When Street closed down his business, he basically turned it over to “a father figure” who began paying Street a lower flat salary. I do not intend to impugn the integrity of the expert, but we do not allow experts to determine who is telling the truth. No one before the majority in this panel has ever held that a trial judge was bound to accept a credibility determination made by an expert. See Coppola v. Commonwealth, 220 Va. 243, 251-53, 257 S.E.2d 797, 802-04 (1979). The experts’ opinion in this case was largely based on the input of Mr. Street. The court found Mr. Street’s conduct suspect and thus gave no weight to the expert opinion.
In summary, Mr. Street had the burden of proof in this *14case. It was incumbent upon him to convince the trial judge that he was acting properly. He did not. I do not find that the trial judge’s decision was plainly wrong.
Therefore, I would affirm.